ORDER PER CURIAM: Appellant Michael Cooper appeals from a judgment entered by the Circuit Court of Boone County following a bench trial The circuit court’s judgment quieted title to a piece of real property in Boone County in Respondents David and Christine Rechtien. The judgment also denied Cooper’s counterclaim seeking specific performance of an agreement which gave him an option to purchase the property. Cooper argues that the circuit court erroneously found that he had failed to timely exercise his purchase option. He also argues that the Rechtiens waived, or are estopped from asserting, any deadline for his exercise of the option, and that his timely performance is excused by the Re-chtiens’ anticipatory repudiation of the agreement. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).